Citation Nr: 1722147	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-18 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left diaphragm paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota that granted service connection for left diaphragm paralysis with a noncompensable rating.  A Notice of Disagreement was filed in April 2012.  In a subsequent June 2012 rating decision, the RO increased the award to 10 percent effective on the date of the original claim, and a Statement of the Case (SOC) was issued concurrently.  The Veteran filed his Substantive Appeal in July 2012.

In February 2015, the Board remanded the issue for an additional VA examination in order to clarify the results of previous VA examinations in June 2011 and August 2012.  An examination occurred in April 2015, and the case has subsequently returned to the Board.


FINDING OF FACT

The Veteran's left diaphragm paralysis manifested, at worst, in Forced Vital Capacity (FVC) measurements of 72 percent, and the predominant source of his pulmonary symptomatology was his non-service connected chronic obstructive pulmonary disease (COPD) and emphysema.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left diaphragm paralysis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6840 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Pursuant to the rating criteria for the respiratory system, left diaphragm paralysis is rated under DC 6840.  See 38 C.F.R. § 4.97 (2016).  The schedule of ratings for the respiratory system, restrictive lung disease (Diagnostic Codes 6840 - 6845) provides the following evaluations: 

A 10 percent evaluation for Forced Expiratory Volume in One Second (FEV-1) of 71 to 80 percent predicted, or FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) of 66 to 80 percent predicted.  A 30 percent evaluation for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO(SB) of 56 to 65 percent predicted.  A 60 percent evaluation for FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO(SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation for FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or DLCO(SB) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or required outpatient oxygen therapy.  

In November 1966, the Veteran was involved in a car accident that resulted in injury to his left diaphragm.  Service records thereafter were negative for any respiratory concerns and/or symptoms.  His separation examination in 1968 similarly did not reflect respiratory trouble.

The Veteran's first VA examination in October 1969 was negative for respiratory symptoms with a negative chest x-ray and well-healed, asymptomatic surgical scars.  A subsequent November 1971 chest x-ray was also negative other than slight pleural thickening on the right lung base and an old fractured rib not related to the left diaphragm injury.

According to his post-service medical records, the Veteran exhibited symptoms of chronic obstructive pulmonary disease (COPD) with indications of an increasing cough in 2006.  In January 2007, the Veteran was diagnosed with a right sided pleural effusion, status post-pneumonia, that was secondary to pneumonia, which was slow to resolve due to the Veteran's heavy smoking habit.  In January 2008, his physician noted decreased pulmonary functions due to his continued smoking and chronic bronchitis.  Throughout 2011, the Veteran's medical records associate his breathing trouble and need for oxygen to his COPD.  He was also diagnosed with emphysema in or around May 2011.  Again in August 2014, the Veteran's records reflect a worsening of his COPD with significant hypoxemia.  There is no reference to his left diaphragm paralysis causing or attributing to a decrease in his pulmonary function in the medical records associated with the claims file.  

Records repeatedly note contributing factors including the Veteran's heavy smoking, as well as post-service exposure to asbestos and a profession that exposed the Veteran to poor air quality on the job. 

The Veteran underwent multiple VA examinations to assess the symptomatology associated with his left diaphragm paralysis.  The examinations in June 2011, August 2012, and the addendum in November 2012, were deemed insufficient for adjudicative purposes as they did not sufficiently differentiate between the Veteran's non-service connected COPD and his service-connected left diaphragm paralysis.  However, the results of these examinations remain consistent with the April 2015 examination upon which the Board places a significant probative weight.

In April 2015, the Veteran underwent another VA examination to determine the severity of his left diaphragm paralysis.  The examiner noted a 2011 diagnosis of emphysema, COPD in approximately 1987, and left diaphragm paralysis diagnosed in 1966.  In the examination, the Veteran denied respiratory symptoms until approximately 2011 when he was referred to a pulmonologist for shortness of breath.  He was started on oxygen, but was unaware what the pulmonologist had determined about his left diaphragm paralysis.

The Veteran reported that he could conduct his own activities of daily life, including driving a car, mowing grass with a self-propelled lawnmower, and tilling his garden.  He reported being able to walk about 200 feet and resting approximately 5 minutes before walking again.  He experienced shortness of breath with stairs and sometimes while bending over.  The Veteran was treated with an inhalational bronchodilator intermittently, and inhalational anti-inflammatory medication daily.  He also required continuous oxygen therapy.  In pulmonary function testing (PFT), the Veteran demonstrated pre-bronchodilator Forced Vital Capacity (FVC) at 69 percent predicted, Forced Expiratory Volume in One Second (FEV-1) at 56 percent predicted, and Forced Expiratory Volume in One Second to Forced Vital Capacity (FEV-1/FVC) at 64 percent.  Post-bronchodilator FVC was 72 percent predicted, FEV-1 was 58 percent predicted, and FEV-1/FVC was 64 percent.  Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) was not tested due to machine limitations, and because the measurement was not significant to the outcome noted in the report.  The examiner attributed these respiratory symptoms to his COPD and emphysema, not his service-connected left diaphragm paralysis.  

The examiner assessed the residuals specific to the left diaphragm paralysis as: laparotomy scars, a stable chronic elevation left hemi-diaphragm per chest x-ray, and FVC of 72 percent.  Where there is a disparity between the results of different PFTs so that the level of evaluation would differ depending on which test result is used, the examiner will indicate which measurement most accurately reflects the level of disability, which shall be the basis for evaluation.  In this case, the examiner reinforced that the FVC was the most accurate measurement for the Veteran's left diaphragm paralysis, as was relied upon in previous examinations.

In response to the Board's previous remand, the examiner stated that the 2011 VA examination used the FVC results correctly for rating purposes in relation to the left diaphragm paralysis, but the overall PFT indicated moderate obstructive disease due to the Veteran's COPD and emphysema.  This was evident to the examiner by pre-bronchodilator FEV-1 at 64 percent predicted, and 68 percent predicted post-bronchodilator, with FEV-1/FVC 62 percent both pre- and post-bronchodilator.  All pulmonology records were negative for an respiratory symptoms related to the Veteran's left diaphragm paralysis.  The Veteran's COPD and/or emphysema were the reason for his hypoxia and treatment with prescribed medication.  

As further requested, the examiner explained previous avoidance of DLCO testing for the particular condition in the June 2011 VA examination, and subsequent reliance on FVC for evaluative purposes.  The 2011 examiner documented DLCO as not completed as it is a less specific measurement of lung function, affected by emphysema, smoking, and other factors.  The examiner stated that pre- and post-bronchodilator spirometry was the best tool used to confirm airway obstruction in smokers with symptoms.  FEV-1 is used to assess COPD severity.  DLCO distinguishes between emphysema and other causes of obstruction, but not restriction.  Emphysema lowers DLCO, while other conditions will not affect or can raise DLCO.  A hemi-diaphragm condition, such as the Veteran's left diaphragm paralysis, is not found to affect either standard of measurement.  In long-term cigarette smokers, a low DLCO with airway obstruction is usually due to emphysema.  DLCO is generally normal with musculoskeletal deformity or neuromuscular disease.  The Veteran's pulmonologist previously documented a low DLCO as due to emphysema.  Unilateral diaphragm paralysis can be identified on a chest x-ray, yet a pulmonary function test could show evidence of inspiratory muscle weakness, which was not identified in the Veteran.  The examiner similarly upheld the August 2012 VA examination opinion as attributing the pulmonary symptomatology to the Veteran's COPD and emphysema using the FVC measurements.  

The examiner stressed that the results of the PFT in this examination again reflect the results of the Veteran's non-service connected COPD and emphysema, and not the left diaphragm paralysis.  The examiner stated that the Veteran's history of respiratory symptoms occurring approximately 40 years after service, in addition to heavy smoking, post-military employment working around asbestos, insulation, and maintenance, all support the pulmonary changes of fibrosis and/or emphysema.  The Veteran's pulmonologist reported restrictive and obstructive (mild to moderate) with DLCO as "all consistent with emphysema" noted on a PFT.

The Board has considered the Veteran's reported history of symptomatology regarding the service-connected disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes through his senses and observations.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of his disability according to the appropriate diagnostic code, nor can he pinpoint the etiology of the symptomatology, as that is purely a medical determination.  In this decision, the Board has considered both the lay statements and medical opinions regarding the degree of impairment caused by the left diaphragm paralysis. 

While the Veteran clearly has a problem associated with this disorder, this problem is addressed within the context of the current 10% finding.  The fact that the Veteran has a problem is not in dispute, it is only the degree.  

Next, the Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, with respect to the claim as required by the Court.  See Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the currently assigned 10 percent evaluation for the service-connected disability on appeal for any period.

In sum, the proper measurement of the Veteran's symptomatology due predominantly to his left diaphragm paralysis is the FVC measurement, which yielded a 72 percent result in the most recent examination.  Under the rating schedule, a 72 percent FVC warrants a 10 percent evaluation.

As the preponderance of the competent, probative evidence of record weighs against a finding of an increased evaluation, the benefit of the doubt doctrine is inapplicable.  The Board finds that the Veteran's left diaphragm paralysis is not entitled to a rating in excess of 10 percent.

VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the March 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 





ORDER

Entitlement to an initial rating in excess of 10 percent for the Veteran's  left diaphragm paralysis is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


